Opinion by
Judge Lindsay:
Spradlin by his petition asked to be made a party defendant to the actions against Dennins, and that his petition be taken as his answer.
His sole object in coming into these suits was to, assert his claim to the property seized under the attachment. He did not sue the officer holding the property for its recovery, but asked merely the right to assert his claim in the capacity of a defendant to the actions in which it was seized under the orders of attachments. He did not, and in fact could not have pleaded matters1' of set-off, or asserted counterclaims against the causes of action set up by the plaintiffs, hence it was not necessary that they should reply to his answer. As the circuit court had the right to entertain jurisdiction of the subject-matters of the litigation, the parties had the right by agreement before judgment to transfer the cause from' the quarterly court to that tribunal. The instructions given presented the issues clearly, and the evidence is not of such a character as will authorize this court to interfere, there being no error of law in the proceedings.
Judgment affirmed.